Appellant seeks to obtain a rehearing and correct the record through certified copy showing the entry of the judgment as to Ralston. Amended rule 22 (135 S.W. 369), in force prior to the time of the submission of the cause, provides: "All will be expected, before submission, to see that the transcript of the record is properly prepared, and the mere failure to observe omissions or inaccuracies therein will not be admitted, after submission, as a reason for correcting the record or obtaining a rehearing."
The motion is denied.